Citation Nr: 1541377	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-39 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher rating for migraine headaches due to traumatic brain injury (TBI) associated with residual of head trauma with post traumatic headaches, rated as 10 percent disabling prior to January 24, 2013, and as 30 percent disabling on and after that date.

2.  Entitlement to a higher rating for status post-traumatic brain injury with personality and depressive disorder, rated as 30 percent disabling prior to January 24, 2013, and as 70 percent disabling on and after that date.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1998 to October 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2009, the RO denied entitlement to a rating in excess of 30 percent for the Veteran's status post TBI with personality and depressive disorder.  The RO also denied entitlement to a rating in excess of 10 percent for residuals of head trauma with post-traumatic headaches under Diagnostic Code (DC) 8045.  

In January 2014, the RO increased the 30 percent rating assigned for status post TBI with personality and depressive disorder to 70 percent, effective from January 24, 2013, forward.  The RO also recharacterized the residuals of head trauma with post-traumatic headaches as "migraine headaches due to traumatic brain injury associated with residual of head trauma with post traumatic headaches" as assigned an increased rating of 30 percent under DC 8100, effective from January 24, 2013, forward.  

The issue of entitlement to TDIU was raised by the Veteran's contentions in his VA-9 received in September 2010.  Subsequently, he filed an application for TDIU benefits in June 2015.  In light of the United States Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), (a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record or expressly raised by the Veteran) the Board has considered the TDIU claim as part of his pending increased rating claims, and is listing the raised TDIU claim as an issue on appeal.

A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in June 2015.

The issues of a higher rating for residuals of head trauma with migraine headaches and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since January 26, 2009, the Veteran's psychiatric disorder is manifested by symptoms more nearly approximating total occupational and social impairment.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, since January 26, 2009, the schedular criteria for a 100 percent rating for status post traumatic brain injury with personality and depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.

The General Rating Formula for Mental Disorders provides a 100 percent rating for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

In a June 2004 rating action, the RO granted service connection for status post traumatic brain injury with personality and depressive disorder and assigned a zero percent rating, effective in October 2003.  In August 2005, the RO granted a 30 percent rating, effective in October 2003.

The RO received the Veteran's current claim for an increased rating on January 26, 2009.  VA outpatient records dated in June 2008, show that the Veteran underwent neuropsychological evaluation.  The examiner reviewed the Veteran's service and medical histories noting that he was status post traumatic TBI which was sustained in a June 2001 motor vehicle accident.  On examination, it was noted that the Veteran often appeared confused, had trouble understanding instructions.  He reported a history of trouble maintaining employment.  He was then working as a telemarketer and taking computer-related courses.  

After a series of neuropsychological testing, the examiner determined that the Veteran continued to demonstrate significant cognitive impairment.  There was demonstrated mild memory loss, motor slowing, impaired attention/concentration, moderate memory deficit, and mild impairment in reasoning skills.  The examiner stated that the Veteran would be unable to function effectively in any active duty setting.  His poor memory and attention deficits would be the greatest area of disability.  The examiner further noted that the Veteran also reported moderate symptoms of depression.  

VA psychiatric examination was conducted in March 2009.  The examiner found that the Veteran's symptoms resulted in deficiencies in most areas of work.  It was noted that he worked in a compensated work therapy, not competitive work.  Further, there was no advance in schooling.  His family relations, judgment, thinking, and mood were all impaired secondary to mood lability, impulsivity, anger, and irritability.  He reported a GAF score of 60.  The Veteran failed to report to scheduled neuropsychological testing.  

VA outpatient records dated in 2009 show that the Veteran was entered into addiction and vocational programs.  During this period, he continued to exhibit psychiatric symptoms to include depression, anxiety, irritability, anger, and sleep impairment.  His GAF scores ranged from 50 to 65.  In June 2009, it was noted that the Veteran voluntarily left the program before his discharge date.  

The Veteran underwent VA examination in January 2013.  His symptoms included anxiety, suspiciousness, chronic sleep impairment, memory impairment, impaired judgment, impaired abstract thinking, cognitive impairment, disturbance of motivation and mood, difficulty in adapting to stressful circumstances, impaired impulse control, as well as intermittent inability to perform activities of daily living.  The examiner assigned a GAF score of 40.  Scores such as the Veteran's show serious social and occupational impairment, "unable to keep a job."  

At the Veteran's video-conference hearing in June 2015, he and his spouse described his ongoing symptoms which mirrored the findings of the various VA medical professionals.  

In view of the above, the Board finds that the application of the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. § 5107(b) is appropriate in this case.  In light of the statements of the Veteran and his spouse, as well as VA examination and treatment reports, the Board finds that the overall picture more nearly approximates the criteria ("total occupational and social impairment") for a 100 percent rating since his January 2009 claim.  As the Board has granted the Veteran a 100 percent schedular evaluation, it is not necessary to consider whether he is entitled an extra-schedular rating under 38 C.F.R. § 3.321.


ORDER

A 100 percent schedular rating for status post traumatic brain injury with personality and depressive disorder is granted from January 26, 2009, subject to regulations applicable to the payment of monetary benefits.  


REMAND

The Veteran contends that his TBI residual headaches are more severe than currently rated.  At his hearing in June 2015, he reported that he receives Social Security Administration (SSA) benefits due to his TBI residuals.  He further states that he had "recent" VA treatment.  However, it is not clear from the hearing transcript, his last dates of VA treatment.  The most recent VA treatment records found in the Veterans Benefits Management System (VBMS) e-folders are dated in 2010, although a January 2014 supplemental statement of the case references VA treatment records dated through January 2014.  The Veteran's complete VA treatment records should be obtained on remand.  

In addition, the Board notes that the Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability (ies) support a TDIU rating independent of the other 100 percent disability rating). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his TDIU claim.

2.  Make arrangements to obtain the Veteran's complete treatment records from the South Texas Veterans Healthcare System, dated from January 2008 to present.  All records related to his participation in the VA Compensated Work Therapy (CWT) program and/or the Veterans Industries Program should also be obtained.

3.  Contact the SSA and obtain all information and evidence concerning the granting of disability-based benefits.

4.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination(s) to determine the severity of his TBI residual and migraine headaches.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.  

5.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to determine the limitations imposed by his service-connected residuals of a TBI with migraine headaches, fracture of the left tibia and fibula with limitation of motion of the ankle, lumbosacral strain, and scars of the right distal anterior thigh and left lower tibia, to include in the aggregate, particularly with respect to his ability to obtain and maintain employment.  

All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

6.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


